Exhibit 10.19
AMENDMENT NO. 4
TO
PETER D. MCDONALD
SECULAR TRUST AGREEMENT
          THIS AMENDMENT NO. 4 is made as of this 18th day of December, 2008 to
the Peter D. McDonald Trust Agreement, dated September 29, 2006, as previously
amended on March 12, 2007, June 4, 2007 and May 15, 2008 (the “Trust
Agreement”), by and among UAL Corporation (the “Company”), Peter D. McDonald
(the “Executive”) and The Northern Trust Company, as trustee (the “Trustee”).
          WHEREAS, Section 9(a) of the Trust Agreement authorizes its amendment
by a written instrument executed by the Company, the Executive and the Trustee;
and
          WHEREAS, the parties hereto wish to amend the Trust Agreement in the
manner described herein.
          NOW THEREFORE, the Company, the Executive and the Trustee agree as
follows:
          1. Amendment and Restatement of Section 2(c). Section 2(c) of the
Trust Agreement shall be amended and restated in its entirety to read as
follows:
“(c) Unless the Executive or the Company has provided written notice to the
Trustee of the termination of the Executive’s employment prior to a Vesting Date
in accordance with Section 2(d), or the Company has provided written notice to
the Trust of the accelerated vesting of the Executive’s rights with respect to
such or all of the Trust’s principal in accordance with Section 2(f), the
portion of the Trust’s principal with respect to which the Executive’s rights
have become vested shall be paid in full to the Executive in a single in-kind
distribution within 30 days following the applicable Vesting Date to a brokerage
account designated by the Executive in writing.”
          2. Amendment and Restatement of Section 2(e). Section 2(e) of the
Trust Agreement shall be amended and restated in its entirety to read as
follows:
“(e) In the event that the Executive’s rights with respect to 100% of the
Trust’s principal become vested in accordance with Section 3(e) of the
Employment Agreement as a result of the Executive’s termination of employment,
the entire Trust Fund will be paid to the Executive in a single in-kind
distribution within 30 days of the expiration of the period described in Section
2(d) to a brokerage account designated by the Executive in writing (provided
that if the Company has provided the notice to the Trustee that the Executive’s
right to 100% of the Trust Fund has immediately vested, such payment shall be
made within 30 days of such notice).”

 



--------------------------------------------------------------------------------



 



          3. Amendment and Restatement of Section 2(f). Section 2(f) of the
Trust Agreement shall be amended and restated in its entirety to read as
follows:
“(f) Notwithstanding any provision of Section 2(b), the Company may, at any
time, accelerate the vesting of the Executive’s rights with respect to some or
all of the Trust’s principal by providing written notice to the Trustee
specifying the portion of the Trust’s principal with respect to which the
Executive rights have become vested. In such event, such portion shall be paid
in full to the Executive in a single in-kind distribution within 30 days
following the Company’s delivery of such notice to a brokerage account
designated by the Executive in writing.”
          IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 as
of the date first above written.

                          Attest:           UAL CORPORATION        
 
                        /s/ Deborah S. Porter       By:   /s/ Kathryn A. Mikells
                             
 
                       
Name:
  Deborah S. Porter       Name:   Kathryn A. Mikells        
 
                       
 
                       
Title:
  Assistant Corporate Secretary       Title:   Senior Vice President and Chief
Financial Officer        
 
                       
 
                       
 
                       
Attest:
                       
 
                       
 
                                    THE NORTHERN TRUST COMPANY, as Trustee      
 
 
                       
 
          By:   /s/ David M. Cyganiak                              
 
                       
Name:
          Name:   David M. Cyganiak        
 
                       
 
                       
Title:
          Title:   Vice President        
 
                       
 
                       
 
                                    PETER D. MCDONALD
 
                                    /s/ Peter D. McDonald                      
       

 